Dissenting Opinion by
Me. Chief Justice Jones:
I am unalterably opposed to tbe Order made tbis day, June 29,1973, by a majority of tbis Court because I do not believe that a person charged with murder is entitled to any bail.
I have steadfastly refused to follow tbe mandate of tbis Court in Commonwealth v. Truesdale, 449 Pa. 325, 296 A. 2d 829 (1972), and do not believe that tbe decision of a majority of tbe United States Supreme Court in Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726 (1972), upon wbicb Truesdale is based, requires that persons charged with murder are entitled to bail. Moreover, to set up, as does Truesdale, tbe requirement, as a prerequisite to tbe grant of bail, that tbe courts determine tbe likelihood that a person charged with murder will appear when required is to impose on courts a burden wbicb cannot be sustained with even tbe slightest degree of certainty.
In tbe instant ease, we have a striking example of tbe disastrous effect of Truesdale.
I will not free on bail and return to tbe streets a person charged with murder. Needless to say, I would not grant bail to a person convicted of murder but not yet sentenced or a person convicted of murder and sentenced who has an appeal pending from such sentence.
I regret that our Court in Truesdale and its progeny has adopted a view wbicb treats so liberally tbe rights of those accused of murder and so lightly tbe rights of society.